Citation Nr: 1037702	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for a disability manifested as 
lumps on the left thigh.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 
to October 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision by 
the Fort Harrison, Montana Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2007, a hearing was held 
before a Decision Review Officer at the RO.  In April 2009, a 
videoconference was held before the undersigned.  Transcripts of 
both hearings are associated with the claims file.  In June 2009 
the Board reopened the instant claim, and remanded the matter for 
a VA examination and de novo review.


FINDING OF FACT

A chronic disability manifested as a lump/lumps on the left thigh 
was not manifested in service, and such disability is not 
currently shown.


CONCLUSION OF LAW

Service connection for a disability manifested as lumps on the 
left thigh is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

By letters in June 2005, November 2005, and July 2006, the 
Veteran was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to enable 
VA to obtain evidence in support of his claim, the assistance 
that VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit if 
he did not desire VA to obtain such evidence on his behalf.  The 
letters informed him that he should submit any medical evidence 
pertinent to his claim.  Although complete VCAA notice was not 
provided prior to the initial adjudication in this matter, the 
Veteran has had ample opportunity to supplement the record and to 
participate in the adjudicatory process following notice.  As to 
notice regarding disability ratings and effective dates of 
awards, it is noteworthy that this decision denies service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  The 
claim was reajudicated after all essential notice was given 
(curing any notice timing defect).  See July 2010 supplemental 
statement of the case.  

All identified (and available) pertinent treatment records have 
been associated with the claims file.  In August 2009 the Veteran 
was afforded a VA examination (pursuant to the June 2009 Board 
Remand).  That examination was adequate as it specifically 
addressed the critical question in this case, i.e. the existence 
or nonexistence of the disability for which service connection is 
sought.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of this claim.



Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).

The Veteran's service treatment records include: April 1971 
records which show treatment for a left thigh hematoma, there was 
no evidence of infection, and frequent hot compresses were 
recommended; a May 1971 record which shows treatment for a small 
left thigh lump that was treated with heat for 48 hours; an 
October 1971 separation examination report which does not note 
complaints of a left thigh lump/lumps, but notes normal lower 
extremities on clinical evaluation.  

The earliest postservice evidence of a left thigh lump is a 
September 2003 VA record which notes small mobile nontender lumps 
in the mid upper anterior thigh and medial aspect.  Questionable 
recurrent lipoma was diagnosed.  The Veteran was given a surgical 
consultation.  On September 2003 VA surgical consultation, it was 
noted that the lumps did not appear to be lipomas or recurrent 
lipomas but were varicosities that were not inflamed. 

On August 2009 VA examination, the Veteran reported that while he 
was in basic training he fell on some unknown chemicals and 
sustained a blood clot in his left thigh which was surgically 
excised.  Physical examination revealed no lumps on either thigh.  
When the Veteran was asked where the lump was located, he pointed 
to a small vein at the distal end of his scar which was not 
inflamed.  Lower extremity strength was generally 4.5/5 with 
range of motion.  The examiner noted no presence of a lump found 
on physical examination.

At the outset of the analysis, it is noteworthy that an 
unappealed July 2007 rating decision granted service connection 
for a left thigh surgical scar, rated 0 percent.  Consequently, 
this decision addresses the matter of service connection for left 
thigh disability other than the service-connected scar.

The threshold question that must be addressed (as with any claim 
seeking service connection) is whether the Veteran actually has 
the disability for which service connection is sought.  In the 
absence of proof of a present disability, there is no valid claim 
[of service connection].  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

There is no competent evidence that the Veteran now has (or at 
any time during the pendency of this appeal, has had) a chronic 
disability manifested by a left thigh lump (the disability for 
which service connection is sought).  While he was treated during 
service for a left thigh hematoma, such apparently resolved as 
the October 1971 service separation examination did not note any 
left thigh lump (or complaint of such).  The Veteran has not 
submitted (or identified for VA to secure) any evidence showing 
he has a medical diagnosis of a chronic disability manifested by 
lumps to the left thigh.  Because he is a layperson, and lacks 
expertise to establish a medical diagnosis by his own opinion, 
his own assertions that he has a chronic disability manifested as 
a left thigh lump are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Specifically in this regard, the 
August 2009 VA examiner stated that what the Veteran identified 
as a left thigh lump was a small uninflamed vein at the distal 
end of his service connected left thigh scar., and that no lump 
was found. 
In the absence of any competent (medical) evidence that he has a 
chronic disability manifested by lumps to the left thigh, the 
Veteran has not satisfied the initial threshold requirement for 
establishing service connection (or presented a valid claim of 
service connection) for such disability.  See Brammer, 3 Vet. 
App. at 225 (1992).  Accordingly such claim must be denied.


ORDER

Service connection for a disability manifested as a lump/lumps on 
the left thigh is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


